852 F.2d 565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard A. HOWELL, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 87-1766.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 30, 1988.Decided:  July 18, 1988.

Richard A. Howell, appellant pro se.
John F. Kane (Office of the U.S. Attorney), for appellee.
Before MURNAGHAN, DONALD RUSSELL and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Richard A. Howell appeals from the district court's order entering judgment in favor of the United States in Howell's Federal Tort Claims Act, 28 U.S.C. Sec. 1346(b), 2671-2680, action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Howell v. United States, CA-86-117-N (E.D.Va. Nov. 23, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.